McMurray, Presiding Judge.
Defendant was convicted of three counts of armed robbery. Following the denial of his motion for a new trial, he appealed. Held:
In Count 1, defendant and co-defendants Taggart and Maddox were accused of taking the property of one Guernor Ramsey by use of a handgun. Ramsey did not testify at trial and there was no direct evidence that he was, in fact, the robbery victim.
Defendant contends the State failed to prove guilt beyond a reasonable doubt with regard to Count 1 of the indictment because the identity of the victim was not proven. (Defendant does not contend the evidence was insufficient to support the convictions upon Counts 2 and 3 of the indictment. Yet, he urges us to review independently the evidence supporting those counts.) In the absence of argument pointing to specific deficiencies in the State’s case, however, we will not undertake such a review. (See Rule 15 (c) (2) of the Rules of the Court of Appeals of the State of Georgia.) In this regard, defendant argues that the State failed to prove the corpus delecti. We disagree.
Via the testimony of the co-defendants (and a woman who accompanied defendant and the co-defendants after the robbery), the State demonstrated that on the day in question defendant stood lookout while the co-defendants took the pants (and the contents thereof) of a man at gunpoint in the bathroom of a rest station on Interstate 85. This evidence was sufficient to enable a rational trier of fact to find defendant guilty of armed robbery beyond a reasonable doubt. See Stoe v. State, 187 Ga. App. 171, 173 (3) (369 SE2d 793). It was only necessary for the State to prove that, with intent to commit a theft, the property of another was taken by use of an offensive weapon. McKisic v. State, 238 Ga. 644, 645 (2), 646 (234 SE2d 908); *421OCGA § 16-8-41. It was not incumbent upon the State to prove the identity of the victim in order to convict defendant of armed robbery. McKisic v. State, supra.
Decided April 28, 1989.
John D. McCord III, for appellant.
Thomas C. Lawler III, District Attorney, Dan W. Mayfield, Debra K. Turner, Assistant District Attorneys, for appellee.

Judgment affirmed.


Carley, P. J., and Beasley, J., concur.